 

EXHIBIT 10.15

PHILLIPS-VAN HEUSEN CORPORATION

PERFORMANCE INCENTIVE BONUS PLAN

(As amended through March 7, 2001)

 

1. Purpose. The purposes of the Plan are to induce certain senior executive
employees of the Company and its Subsidiaries to remain in the employ of the
Company and its Subsidiaries, to attract new individuals to enter into such
employ and to provide such persons with additional incentive to promote the
success of the business of the Company and its Subsidiaries.

2. Definitions.

(a) Defined Terms. The following words as used in the Plan shall have the
meanings ascribed to each below.

"Board" means the Board of Directors of the Company.

"Cause" means (i) the commission by the Participant of any act or omission that
would constitute a crime under federal, state or equivalent foreign law, (ii)
the commission by the Participant of any act of moral turpitude, (iii) fraud,
dishonesty or other acts or omissions that result in a breach of any fiduciary
or other material duty to the Company and/or the Subsidiaries, (iv) continued
substance abuse that renders the Participant incapable of performing his or her
material duties to the satisfaction of the Company and/or the Subsidiaries, or
(v) as defined in the Participant's employment agreement (or other document or
documents evidencing the terms of the Participant's employment), if any, with
the Company or a Subsidiary.

"Code" means the Internal Revenue Code of 1986, as in effect at the time with
respect to which such term is used.

"Committee" means the committee of the Board that the Board shall designate from
time to time to administer the Plan or any subcommittee thereof.

"Company" means Phillips-Van Heusen Corporation, a Delaware corporation.

"Fiscal Year" means each fiscal year of the Company, as set forth in the
Company's books and records.

"Participant" means each senior executive officer of the Company or a Subsidiary
selected by the Committee to be a participant under the Plan, as provided
herein.

"Plan" means the Phillips-Van Heusen Corporation Performance Incentive Bonus
Plan, as set forth herein and as may be amended from time to time.

"Subsidiary" has the meaning ascribed to such term in section 424(f) of the
Code.

(b) Interpretation.

(i) The definitions of terms defined herein shall apply equally to both the
singular and plural forms of the defined terms.

(ii) Any pronoun shall include the corresponding masculine, feminine and neuter
forms, as the context may require.

(iii) All references herein to Sections shall be deemed to be references to
Sections of the Plan unless the context shall otherwise require.

(iv) The headings of the Sections are included for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
the Plan.

3. Committee. The Plan shall be administered by the Compensation Committee of
the Board or such other committee of the Board that the Board shall designate
from time to time. The Committee shall consist of two or more members of the
Board each of whom it is intended would be "outside directors" within the
meaning of section 162(m)(4)(C) of the Code. The Committee shall be appointed
annually by the Board. The Board may, at any time, from time to time, remove any
members of the Committee, with or without cause, appoint additional directors as
members of the Committee and fill vacancies on the Committees, however created.
A majority of the members of the Committee shall constitute a quorum. All
determinations of the Committee shall be made by a majority vote of its members
at a meeting duly called and held.

4. Administration.

(a) Subject to the express provisions of the Plan, the Committee shall have
complete authority to administer and interpret the Plan. The Committee shall
establish the performance objectives for any Fiscal Year in accordance with
Section 5 hereof and certify whether such performance objectives have been
attained. Any determination made by the Committee under the Plan shall be final
and conclusive. The Committee in its sole discretion shall resolve any dispute
or disagreement that may arise hereunder or as a result of or in connection with
any action taken hereunder. The Committee may employ such legal counsel,
consultants and agents (including counsel or agents who are employees of the
Company or a Subsidiary) as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
or agent and any computation received from such consultant or agent. The Company
shall pay all expenses incurred in the administration of the Plan, including,
without limitation, for the engagement of any counsel, consultant or agent. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with the Plan other than as a result of such individual's willful misconduct.

(b) The Chief Executive Officer of the Company may administer the Plan with
respect to employees of the Company or a Subsidiary whose compensation is not,
and is reasonably not expected to become, subject to the provisions of Section
162(m) of the Code, subject to such conditions, restrictions and limitations as
may be imposed by the Committee. Any actions duly taken by the Chief Executive
Officer with respect to the administration of the

2

Plan and the qualification for and payment of bonuses to employees shall be
deemed to have been taken by the Committee for purposes of the Plan.

5. Determination of Participation, Performance Criteria and Bonuses.

(a) Participation and Performance Criteria. The Committee shall determine who
the Participants for each Fiscal Year will be and establish the performance
objective or objectives that must be satisfied in order for a Participant to be
eligible to receive a bonus for such Fiscal Year, within 90 days of the
commencement of such Fiscal Year. Notwithstanding the foregoing, if a person
whose compensation is not, and is reasonably not expected to become, subject to
the provisions of Section 162(m) of the Code, becomes employed by the Company
and/or one or more of its Subsidiaries more than 90 days after a Fiscal Year
commences or the Committee determines that a senior executive employee of the
Company and/or one or more of its Subsidiaries whose compensation is not, and is
reasonably not expected to become, subject to the provisions of Section 162(m)
of the Code should become a Participant after such 90-day period has ended, the
Committee shall establish the performance objective or objectives that must be
satisfied in order for a Participant to receive a bonus for such Fiscal Year at
the time such determination is made.

(b) Performance Objectives. Performance objectives shall be based upon the
achievement of earnings targets, with respect to (i) the Company, for
Participants with corporate responsibilities and (ii) a Subsidiary or a division
or business unit of the Company or a Subsidiary, for Participants who are
responsible for a Subsidiary, division or business unit. For Participants with
responsibility for more than one Subsidiary, division or business unit,
performance objectives shall be established for each such Subsidiary, division
and business unit for which he has responsibility, in each case, as established
by the Committee. The Committee shall establish three earnings targets for each
Fiscal Year for the Company and, to the extent necessary, due to the
responsibilities of a Participant, each Subsidiary, division and business unit.
The three targets shall consist of a threshold level (below which no bonus shall
be payable), a plan level and a maximum level (above which no additional bonus
shall be payable).

(c) Bonus Percentages.

(i) At the time that the Committee determines the Participants and establishes
the performance criteria with respect to a Fiscal Year, it shall determine the
bonus percentage payable to each Participant with respect to such Fiscal Year if
the applicable threshold, plan or maximum level of earnings is attained. The
bonus percentages represent the percentage of a Participant's base salary that
he shall be entitled to receive as a bonus if the corresponding earnings are
attained. There shall be no limit to the minimum or maximum bonus percentages
that may be established for any Fiscal Year, bonus percentages may differ from
Participant to Participant in any Fiscal Year and a Participant's bonus
percentages may change from year to year, but with respect to each Participant
for each Fiscal Year, the bonus percentage for attaining the maximum level of
earnings shall exceed the bonus percentage for attaining the plan level of
earnings which, in turn, shall exceed the bonus percentage for attaining the
threshold level of earnings. In determining the bonus percentage for each
Participant, the Committee may take into account the nature of the services
rendered by such Participant, his past, present and potential contribution to
the Company and its Subsidiaries, his seniority with the

3

Company or any of its Subsidiaries and such other factors as the Committee, in
its discretion, shall deem relevant.

(ii) If a threshold, plan or maximum level of earnings is achieved, each
applicable Participant shall receive a bonus equal to his base salary as of the
last day of the applicable Fiscal Year times the applicable assigned bonus
percentage. If the level of earnings achieved falls between two of the target
levels, then each applicable Participant shall receive a bonus equal to his base
salary as of the last day of the applicable Fiscal Year times a percentage that
is on a straight line interpolation between the bonus percentages for the two
target levels. If a maximum level of earnings is exceeded, each applicable
Participant shall receive a bonus equal to his base salary as of the last day of
the applicable Fiscal Year times the bonus percentage assigned to the maximum
level of earnings.

(d) Termination of Employment During Fiscal Year. If a Participant's employment
terminates during a Fiscal Year he was determined to be a Participant by reason
of his death or disability and for no other reason, such Participant or his
estate shall receive the bonus, if any, which would otherwise have been payable
to such Participant for such Fiscal Year pro rated to the portion of such Fiscal
Year actually worked by such Participant. Any such bonus shall be paid promptly
after it is determined to be payable.

(e) Determination of Bonuses. The Committee shall determine whether any earnings
targets were achieved for a Fiscal Year, which Participants shall have earned
bonuses as the result thereof, and the bonus percentage such Participants are
entitled to no later than the end of the first quarter of the Fiscal Year
immediately subsequent to the Fiscal Year with respect to which the bonuses were
earned.

(f) Absolute Maximum Bonus. Notwithstanding any other provision in the Plan to
the contrary, the maximum bonus that may be paid to any Participant under the
Plan with respect to any Fiscal Year may not exceed $3,000,000.

6. Payment.

(a) Timing. Payment of any bonus to a Participant shall be made within 30 days
following the Compensation Committee's determination pursuant to Section 5 that
the applicable targets for the preceding Fiscal Year were achieved, the bonus
was earned and what bonus percentage the Participant is entitled to.

(b) Forfeiture. Except as otherwise set forth in Section 5(d), in order to
remain eligible to receive a bonus, a Participant must be employed by the
Company on the day of payment or must have died, become disabled, retired under
the Company's retirement plan or have been discharged without cause prior to
payment.

(c) Form of Payment. All bonuses payable under the Plan, if any, shall be
payable in cash. All amounts hereunder shall be paid solely from the general
assets of the Company. The Company shall not maintain any separate fund to
provide any benefits hereunder, and each Participant shall be solely an
unsecured creditor of the Company with respect thereto.

4

7. General Provisions of the Plan.

(a) Effective Date. The Plan became effective on March 2, 2000, subject to the
ratification of the Plan by the Company's stockholders.

(b) Term of the Plan. The Plan shall be effective with respect to Fiscal Years
2000 through 2004 and shall terminate upon the payment of all bonuses, if any,
earned with respect to Fiscal Year 2004, unless the holders of a majority of the
shares of the Company's Common Stock present in person or by proxy at any
special or annual meeting of the stockholders of the Company occurring on or
prior to the date of the 2004 Annual Meeting of Stockholders shall approve the
continuation of the Plan.

(c) Eligibility. Participation in the Plan with respect to any Fiscal Year shall
be available only to persons (i) who are senior executive employees of the
Company and/or one or more of its Subsidiaries on the date of the Committee's
determination of performance criteria for such Fiscal Year pursuant to Section
5(a) hereof or (ii) subject to Section 5(a), who thereafter become employed by
the Company and/or one or more of its Subsidiaries or who are thereafter
otherwise determined by the Committee to be Participants.

(d) Amendment and Termination. Notwithstanding Section 8(b), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan as
it deems advisable; provided, however, that no such action shall be effective
without approval by the holders of a majority of the shares of the Company's
Common Stock present in person or by proxy at any special or annual meeting of
the Company's stockholders, to the extent such approval is necessary to continue
to qualify the amounts payable hereunder to "covered employees" (within the
meaning of section 162(m) of the Code) as deductible under section 162(m) of the
Code.

(e) Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant's death.
Such designation may be changed or canceled at any time without the consent of
any such beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee. If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant's spouse or, if no spouse survives the Participant, the
Participant's estate. If a Participant designates more than one beneficiary, the
rights of such beneficiaries shall be payable in equal shares, unless the
Participant has designated otherwise.

(f) Withholding. Any amount payable to a Participant or a beneficiary under this
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.

8. No Right of Continued Employment. Neither the existence nor any term of the
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of the Company or any of its Subsidiaries, nor shall
participation herein for any Fiscal Year confer

5

 

upon any Participant any right to participate in the Plan with respect to any
subsequent Fiscal Year.

9. No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action, which is deemed by it to be appropriate or in its best interest, whether
or not, such action would have an adverse effect on any awards made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.

10. Miscellaneous.

(a) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant's interest under the Plan. The
Company's obligations under this Plan are not assignable or transferable except
to (i) a corporation or other entity which acquires all or substantially all of
the Company's assets or (ii) any corporation or other entity into which the
Company may be merged or consolidated. The provisions of the Plan shall inure to
the benefit of each Participant and the Participant's beneficiaries, heirs,
executors, administrators or successors in interest.

(b) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(c) Governing Law. The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the
conflict of law principles thereof.

 

 

 

 

6